DETAILED ACTION



The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Quayle Action
2.	This application is in condition for allowance except for the following formal matters: 
 
In the Title:
--... TOUCH DISPLAY DEVICE, DATA DRIVING CIRCUIT, AND DRIVING METHOD FOR INDEPENDENTLY PERFORMING DISPLAY AND TOUCH SENSING  ...--. 

In the Claims:
In lines 6-7 of claim 1: “… a predetermined amplitude or a direct current (DC) voltage having a constant voltage level, ..." should be changed to --... a predetermined amplitude during a first period and a direct current (DC) voltage having a constant voltage level during a second period, ...--; 
In line 9 of claim 1: “… during a first period: ..." should be changed to --... during the first period: ...--;  
In line 16 of claim 1: “… during a second period ..." should be changed to --... during the second period ...--;  
In line 18 of claim 1: “… different from that of the data signals ..." should be changed to --... different from a signal form of the data signals ...--;  
In line 2 of claim 4: “… an ON-level gate voltage or an OFF-level gate voltage, ..." should be changed to --... an on-level gate voltage or an off-level gate voltage, ...--; 
In line 4 of claim 4: “… the ON-level gate voltage and the OFF-level gate voltage ..." should be changed to --... the on-level gate voltage and the off-level gate voltage ...--;  
In line 2 of claim 6: “… an ON-level gate voltage or an OFF-level gate voltage, ..." should be changed to --... an on-level gate voltage or an off-level gate voltage, ...--; 
In line 4 of claim 6: “… the ON-level gate voltage and the OFF-level gate voltage ..." should be changed to --... the on-level gate voltage and the off-level gate voltage ...--;  
In line 5 of claim 9: “… reference voltage; ..." should be changed to --... reference voltage; and ...--. 
In lines 8-9 of claim 9: “… a predetermined amplitude or a direct current (DC) voltage having a constant voltage level, ..." should be changed to --... a predetermined amplitude during a first period and a direct current (DC) voltage having a constant voltage level during a second period, ...--; 
In line 11 of claim 9: “… during a first period: ..." should be changed to --... during the first period: ...--;  
In lines 17-18 of claim 9: “… a constant voltage level during a second period ..." should be changed to --... the constant voltage level during the second period ...--;  
In line 20 of claim 9: “… different from that of the data signals ..." should be changed to --... different from a signal form of the data signals ...--;  
In line 2 of claim 12: “… an ON-level gate voltage or an OFF-level gate voltage, ..." should be changed to --... an on-level gate voltage or an off-level gate voltage, ...--; 
In line 4 of claim 12: “… the ON-level gate voltage and the OFF-level gate voltage ..." should be changed to --... the on-level gate voltage and the off-level gate voltage ...--;  
In line 2 of claim 14: “… an ON-level gate voltage or an OFF-level gate voltage, ..." should be changed to --... an on-level gate voltage or an off-level gate voltage, ...--; and 
In line 4 of claim 14: “… the ON-level gate voltage and the OFF-level gate voltage ..." should be changed to --... the on-level gate voltage and the off-level gate voltage ...--. 
Appropriate correction is required.


Allowable Subject Matter
3.		Claims 1-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record, Hong (U.S. Pub. No. US 2012/0113161 A1) and An (U.S. Pub. No. US 2016/0329019 A1), either singularly or in combination, does not teach the limitation “wherein, when the gamma reference voltage is the swing signal having the predetermined amplitude during a first period: the data signals change a voltage level according to the predetermined amplitude of the gamma reference voltage, and a first touch electrode driving signal having a first amplitude corresponding to the predetermined amplitude of the gamma reference voltage is applied to all or some of the/a plurality of touch electrodes (in the display panel), and wherein, when the gamma reference voltage is the DC voltage having the/a constant voltage level during a second period that is different from the first period: according to the DC voltage of the gamma reference voltage, the data signals are output in a signal form different from that of the data signals during the first period, and a second touch electrode driving signal in the form of a DC voltage signal is applied to all or some of the plurality of touch electrodes” in combination of other limitations of claim 1 and claim 9, respectively.

Hong (U.S. Pub. No. US 2012/0113161 A1) is cited to teach a timing controller controlling the driving circuit supply voltage outputted from the power supply circuit in the 3D mode by the DC voltage of the second voltage and controlling the driving circuit supply voltage in the 3D mode by the AC voltage swung between the first voltage and the third voltage ([0034], lines 1-10; Fig. 2).
An (U.S. Pub. No. US 2016/0329019 A1) is cited to teach a display device and method for driving the display device, in which amplitude of the gamma voltage may be changed according to the change of the luminance ([0061], lines 15-25; Fig. 2). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
4.		Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Inquiry

5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691